In a habeas corpus proceeding, relator appeals: (1) from an order of the Supreme Court, Dutchess County, made January 22, 1962 after a hearing, which dismissed the writ and remanded him to the custody of respondent; and (2) from various so-called “ orders ” and “ decisions ” which were in the nature of rulings by the court at the hearing. Order of January 22, 1962 affirmed. No opinion. Appeal from other orders and from decisions dismissed. No appeal lies from the rulings or “ decisions ” of the court, nor from “ orders ” not contained in the record. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur. ;